PER CURIAM.
Appellant, Kathryn L. Thomas, as personal representative of the estate of Dennis Michael Shiray, challenges the dismissal of her complaint for negligence against ap-pellee, Suncoast Aviation, Inc. (Suncoast), for failure to state a cause of action against Suncoast. We affirm.
Appellant alleged that Suncoast, pursuant to a contract with the city of Clear-water, was the contractual operator of Clearwater Executive Airpark, a noncon-trolled airpark. A noncontrolled airpark is one which does not maintain a control tower, nor are there any landing or takeoff restrictions imposed - or supervision exercised by the airpark owner or the contractual operator. Guy Charles Parras was alleged to be the owner of an airplane hangared at the airpark pursuant to a hangar lease with Suncoast. Parras was an unlicensed pilot and on the day in question took off from the airpark with Dennis Michael Shiray as a passenger. The airplane crashed and both Parras and Shiray were killed.
Appellant alleged that Suncoast negligently allowed Parras to pilot the airplane and that Suncoast negligently breached its contractual duty to the city of Clearwater under which Suncoast was liable to Shiray as a third party beneficiary of the contract.
We agree with the dismissal of the alleged cause of action against Suncoast because Suncoast’s contract with the city of Clearwater, in this case, created no additional right of action against Suncoast as a result of any negligence or wrongdoing on the part of Parras. The applicable law in this case is, therefore, indistinguishable from that stated in Blocker v. WJA Realty Limited Partnership, 559 So.2d 291 (Fla. 2d DCA 1990).
The dismissal with prejudice as to appel-lee Suncoast is affirmed.
CAMPBELL, C.J., and SCHEB and PATTERSON, JJ., concur.